The action is in negligence against a landlord to recover damages for personal injuries alleged to have been suffered by the plaintiff wife when she slipped and fell upon a stoop voluntarily repaired and reconstructed by the landlord at the premises where she resided, and by her husband for loss of consortium, etc. The claimed defect is in the pitch or slope of the floor of the porch. It is admitted that both plaintiffs knew of the alleged defective condition for some months prior to the accident. There is no claim that any false representations were made or relied on by the plaintiffs. No actionable negligence was established. (Kirshenbaum v. General Outdoor Adv. Co., 258 N. Y. 489, 496; Zoda v. National City Bank of New York, 258 App. Div. 168, affd. without opinion 282 N. Y. 774; Hines v. Cielo, 260 App. Div. 878, affd. without opinion 285 N. Y. 786; Restatement, Torts, § 362; Bohlen, Studies in the Law of Torts, pp. 212, 224.) Judgment reversed on the law and the fact's, with costs, and the complaint dismissed on the law, with costs. The finding implicit in the verdict of the jury that the porch platform was negligently constructed is against the weight of the evidence. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.